UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 98-30357



                          LEWANA SHEARER,

                                                Plaintiff-Appellee,


                               VERSUS


                         KENNETH F. BOWEN,

                                               Defendant-Appellant.




           Appeal from the United States District Court
               For the Western District of Louisiana
                            (97-CV-265)
                            May 18, 2000


Before EMILIO M. GARZA, DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

      Defendant Kenneth F. Bowen appeals the district court’s denial

of his motion for summary judgment based on qualified immunity.

Because Plaintiff Lewana Shearer has failed to establish violations




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of clearly established law, we vacate the judgment of the district

court and remand for entry of judgment for Bowen on qualified

immunity grounds.



                                    I.

      Shearer was a tenured civil servant employed by the City of

Lafayette [“City”] as the division head of the Risk Management

Division.   Pursuant to that post, she had the responsibility of

supervising and administering the City’s Group Insurance Program,

Nurse and Wellness Programs, Safety Program, and Property and

Casualty Self Insurance Program.         Prior to February 7, 1996,

Shearer   had   never   been   reprimanded,   demoted,   terminated,   or

disciplined in her seventeen years of service to the City, and her

evaluations and ratings had been either excellent or superior.         On

that date, however, Lafayette Police Detective Don Knetch came to

Shearer’s office and advised her that she was the subject of a

criminal investigation for theft of City funds and malfeasance

arising out of a complaint that she had placed Bowen, the City’s

mayor, under surveillance.

      Later that same day, Chief Administrative Officer Mike Mouton1

had Floyd Domingue, Shearer’s supervisor, place Shearer on paid

administrative leave pending an investigation of the operation of

  1
   Shearer actually alleges that Bowen placed her on administrative
leave.   In essence, she appears to be asserting that Mouton’s
actions in this and other situations were committed under the
direction of Bowen.

                                    2
the Risk Management Division.        She was ordered to remain at her

residence during her normal working hours so that she could be

reached for information pertinent to the investigation.                  But

according to Shearer, no calls were ever made to her regarding the

investigation.    Instead, she contends that the City never called

her but had marked police units hand deliver letters to her

residence.     Furthermore, she alleges that unmarked cars kept her

under surveillance until she complained to the Sheriff’s Office.

During this     time,   she   maintains   that   Bowen   had   another   City

employee alert the media as to her suspension due to theft of

public funds.

     The charges against Shearer were referred to the Lafayette

Parish District Attorney’s Office, which presented the charges to

a grand jury.    On March 27, 1996, the grand jury returned a no true

bill, finding no probable cause to prosecute Shearer.           Afterwards,

Shearer requested that she be allowed to return to work, but Mouton

notified her that, notwithstanding the grand jury’s action, she was

still on administrative leave because the investigation of the Risk

Management Division had yet to be completed.         As a result, Shearer

appealed to the Municipal Civil Services Board (“Board”) for relief

on March 29, 1996.      The Board ordered Bowen to report no later than

April 8, 1996, his basis for keeping Shearer confined to her house

and to provide her with the particulars of the charges brought

against her.

     Rather than respond, Bowen ordered Shearer to appear for a

                                     3
pre-disciplinary hearing on April 8, 1996.                 Among the people in

attendance were Marvin Leonard of the Personnel Office, Mayoral

Assistant Lynn Molleck, Assistant City Attorney Mike Miley, the

City’s Fire Chief, Domingue, and Mouton.                  Miley conducted the

hearing,   questioning      Shearer    as   to   several     matters    that   had

transpired in the past and that had not resulted in any prior

disciplinary action. Because she could not immediately answer many

of those questions, Shearer was assured that she would have access

to the City’s files and a reasonable time to respond.

     Within hours of the hearing, however, Mouton hand delivered a

letter to Shearer, advising her to complete her research of the

City files and to respond to Miley’s requests by 5:00 p.m., Friday,

April 12, 1996.     On April 10, 1996, Shearer received for the first

time a written notice of the charges and alleged evidence against

her, including two additional charges that were being considered

against    her    but   which   had   not   been       discussed   at   the    pre-

disciplinary hearing.       That same day, Bowen entered the room where

Shearer had been assigned to review documents and announced that

Shearer was not to be trusted alone with City documents and gave

instructions that she only handle one file folder at a time and

that she    not    remove   anything    from     the    files   despite   earlier

promises that Shearer would have unrestricted access to the files.

The following day, Shearer was informed that the deadline for

response was extended, but only to 9:00 a.m., Monday, April 15,

1996.

                                       4
     On April 17, 1996, Shearer’s employment was terminated.             She

subsequently appealed her firing to the Board, and on May 1, 1996,

the Board reinstated Shearer to her position with full pay and

benefits.

     Thereafter, on February 7, 1997, Shearer filed suit under 42

U.S.C. § 1983 against Bowen, alleging various violations of her

constitutional rights.         Bowen answered, raising the defense of

qualified   immunity.     On    July   17,   1997,   the   magistrate   judge

assigned to the case filed an order requiring Shearer to file a

Rule 7(a) reply pursuant to Schultea v. Wood, 47 F.3d 1427 (5th

Cir. 1995) (en banc).     In her reply, Shearer clarified her claims

as alleged violations of her rights under the First, Fourth, Fifth,

and Fourteenth Amendments.        On October 10, 1997, Bowen moved for

summary judgment seeking dismissal based on qualified immunity, to

which Shearer responded.       On November 13, 1997, the district court

orally denied Bowen’s motion in a brief hearing, merely stating

that “[t]here are certainly material issues of fact on all issues

in this matter that must be tried and determined by the Court.”            On

November 21, 1997, Bowen filed a “Motion for an Order Granting

Interlocutory Appeal” pursuant to 28 U.S.C. § 1292(b), which the

district court granted on December 4, 1997.            Consequently, Bowen

filed a “Petition for Permission to Appeal” before this court on

December 15, 1997.      We denied that petition because it failed to

provide a statement of the facts necessary to an understanding of



                                       5
the proposed controlling questions of law.          But since the petition

had been filed within thirty days of the order denying summary

judgment, we construed the petition as evidencing an intent to

appeal and viewed it as a notice of appeal of right; whereupon, it

now sits before us.



                                    II.

     Despite denying Bowen’s interlocutory appeal under 28 U.S.C.

§ 1292(b), we nevertheless requested briefing as to whether his

appeal   satisfied    the    criteria     for    appealability   under   the

collateral order doctrine as stated in Mitchell v. Forsyth, 105 S.

Ct. 2806 (1985), and its progeny.         In Mitchell, the Supreme Court

noted three characteristics for a decision to be appealable under

the collateral order doctrine: 1)               the decision can never be

reviewed unless it is reviewed before the proceedings terminate; 2)

the decision must conclusively determine the disputed question; and

3) that question must involve a claim of right separable from, and

collateral to, rights asserted in the action.          See id. at 2815-16.

Based on those criteria, the Court concluded that a “district

court’s denial of a claim of qualified immunity, to the extent that

it turns on an issue of law, is an appealable ‘final decision’

within the meaning of 28 U.S.C. § 1291 notwithstanding the absence

of a final judgment.”       Id. at 2817.

     More   recently,       the   Court    has    further   clarified    the


                                     6
appealability of an order denying qualified immunity, holding that

such an order is not appealable if it merely determines a question

of “evidence sufficiency,” i.e., which facts a party may, or may

not, be able to prove at trial.        See Johnson v. Jones, 115 S. Ct.

2151, 2156 (1995).     In that kind of sufficiency determination,

nothing more is at stake than whether the evidence could support a

finding that particular conduct occurred, and the question decided

is not truly separable from the plaintiff’s claim.        See Behrens v.

Pelletier, 116 S. Ct. 834, 842 (1996).         Thus, a summary judgment

order   denying   qualified   immunity   is   generally   not   appealable

insofar as it determines whether the pretrial record sets forth a

genuine issue of fact for trial.       See Johnson, 115 S. Ct. at 2159.

     But not every denial of qualified immunity that includes a

determination that there are controverted issues of material fact

or states the magic words “material issues of fact remain” is

nonappealable.    When confronted with such an order that does not

adequately state the controverted factual issues, we may undertake

a review of the record to determine what facts the district court,

in the light most favorable to the nonmoving party, likely assumed

in making its decision.   See Johnson, 115 S. Ct. at 2159.        Assuming

those facts, we may then determine if the district court erred in

determining a purely legal issue, such as whether the law was

clearly established, see id. at 2156, or whether a defendant’s

conduct was objectively reasonable in light of clearly established


                                   7
law, see Behrens, 116 S. Ct. at 842.

     In the present case, the district court ruled that there are

material issues of fact but did not discuss the factual issues

relevant to its decision.   Bowen, however, contends that accepting

the nonmovant Shearer’s factual allegations as true, she has failed

to allege violations of any clearly established law or that he was

not objectively reasonable in carrying out his discretionary duties

as the City’s mayor.    Since those arguments raise purely legal

issues, we retain jurisdiction to review this appeal.



                                III.

     Shearer’s complaint and her Rule 7(a) reply state several

claims that may summarily be phrased as the following:

     1) by placing her on administrative leave and under
     surveillance, Bowen violated her freedom of movement and
     right to privacy under the Fourth Amendment;
     2) the administrative leave and surveillance violated her
     right to freedom of association under the First
     Amendment;
     3) the investigation constituted a criminal prosecution
     without probable cause in violation of the Fourth and
     Fifth Amendments;
     4) her termination resulted in the deprivation of a
     property interest without due process of law in violation
     of the Fifth and Fourteenth Amendments;
     5) the investigation and subsequent termination created
     an impression and public perception of criminal activity
     on the part of Shearer that deprived her of a liberty
     interest in her good reputation without due process of
     law.

Bowen, however, maintains that Shearer’s allegations do not amount
to violations of clearly established law and that even if they did,
his actions were objectively reasonable in light of any clearly
established law. We address each of Shearer’s claims in turn.

                                 8
A.   The Administrative Leave And Surveillance Did Not Violate Any
     Right To Privacy And Freedom Of Movement Under The Fourth
     Amendment

     According to Shearer, she was required to remain at her
residence during normal working hours pending the conclusion of a
workplace investigation. Moreover, she alleges that unidentified
visitors in unmarked cars maintained surveillance over her
activities. Based on those allegations, Shearer argues that she
was under “arrest” and that her freedom of movement and her right
to privacy were infringed in violation of the Fourth Amendment.
     The Fourth Amendment protects “[t]he right of the people to be
secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures.” Thus, to determine whether
Shearer’s allegations suffice to establish a violation of clearly
established law, we must first ask if they amount to an
unreasonable search or seizure. Shearer maintains that her being
placed on administrative leave and surveilled constituted an
“arrest,” or seizure, for purposes of the Fourth Amendment.
According to Supreme Court precedent, a person has been seized
“‘[o]nly when the officer, by means of physical force or show of
authority, has in some way restrained the liberty of a citizen.’”
United States v. Mendenhall, 100 S. Ct. 1870, 1876 (1980) (quoting
Terry v. Ohio, 88 S. Ct. 1868, 1879 n. 16 (1968)).       That is, a
seizure has occurred “if, in view of all of the circumstances
surrounding the incident, a reasonable person would have believed
that he was not free to leave.” Id. at 1877.
     Notwithstanding Shearer’s version of the facts, it is clear
that she has not established that she was seized for purposes of a
Fourth Amendment violation.        If Shearer had not been on
administrative leave, she would have been required to be at her
place of work during normal working hours as a condition of her
employment, and no one contends that such an employment requirement
is a seizure.    Shearer cites to no legal authority that lends
support to the proposition that requiring an employee, who is on
administrative leave with pay while under investigation for
workplace abuse, to remain at home to facilitate communication with
the investigation establishes a seizure within the meaning of the
Fourth Amendment. Although Shearer maintains that unmarked cars
kept surveillance of her at home, she makes no allegations, let
alone offers any evidence, that she felt unable to leave her home,
that the individuals in those unmarked cars prohibited her from
leaving her residence, or that those individuals displayed some
physical force or a show of authority that necessitated her
remaining at home. Accordingly, even accepting Shearer’s factual
account, we see no seizure for purposes of the Fourth Amendment,
and her allegations concerning the “arrest” do not state a
constitutional claim for violation of her freedom of movement.

                                9
     Likewise, we see no clearly established violation of a
constitutional right to privacy under the Fourth Amendment. Before
such a violation may occur, the government action must be
unreasonable or constitute a meaningful interference. See United
States v. York, 895 F.2d 1026, 1028 (5th Cir. 1990) (quoting
National Treasury Employees Union v. Von Raab, 816 F.2d 170, 175
(5th Cir. 1987), aff’d in part, vacated in part and remanded, 109
S. Ct. 1384 (1989)).     To aid in this determination, we have
established a two-step analysis. First, we consider whether the
“activity intrudes upon a reasonable expectation of privacy in such
a significant way to make the activity a ‘search.’” Id. Next, if
we conclude that a search has occurred, then we must find whether
the governmental intrusion was unreasonable in light of the
particular facts of the case. See id.
     Here, despite Shearer’s account of the facts, the surveillance
instigated by Bowen did not intrude so significantly to constitute
a search. At most, the unmarked cars were outside on a public
street observing those actions of Shearer that could possibly be
viewed. Although the right to privacy in the home is a reasonable
expectation, we have previously noted that not every intrusion so
significantly affects this expectation to amount to a search. See
id. at 1029. For instance, police may look through an open window
from any point on a public thoroughfare or sidewalk without
engaging in a Fourth Amendment search. See id. With that example
as a guide, we must conclude that surveillance by unmarked cars
passing or parked on a public street does not rise to the
constitutional magnitude of a search and that, therefore, Shearer
has failed to establish a violation of her right to privacy under
the Fourth Amendment.

B.   The Administrative Leave And Surveillance Did Not Violate Her
     Right To Freedom Of Association Under The First Amendment

     The administrative leave and the surveillance also form the
backbone of Shearer’s claim that her right to freedom of
association under the First Amendment was violated.      The First
Amendment protects the right of association in two ways: 1) to
enter into and maintain certain intimate human relationships, as an
element of personal liberty, and 2) for the purpose of engaging in
expressive activities protected by the First Amendment.         See
Wallace v. Texas Tech Univ., 80 F.3d 1042, 1051 (5th Cir. 1996).
There is no generalized right of social association. See id. In
the instant case, Shearer has not alleged nor provided any facts
that would demonstrate that her being required to stay at home
during work hours on administrative leave with pay and under
surveillance interfered with either of the two protections
guaranteed by the First Amendment’s right to freedom of
association. Thus, we conclude that Bowen was improperly denied

                                10
qualified immunity on this claim.

C.       No Malicious Prosecution Occurred To Establish A Violation
         Under The Fourth Amendment

     Shearer’s third claim alleges that Bowen’s actions constituted
a criminal prosecution without probable cause in violation of the
Fourth and Fifth Amendments.2 In the past, we have recognized that
there is a Fourth Amendment right to be free from malicious
prosecution.   See Kerr v. Lyford, 171 F.3d 330, 339 (5th Cir.
1999).    But although a number of the procedural protections
contained in the Bill of Rights including the Fifth Amendment’s
privilege against self-incrimination and Double Jeopardy Clause
have been made applicable to the states by the Fourteenth
Amendment, see Albright v. Oliver, 114 S. Ct. 807, 812 (1994), the
Fifth Amendment only applies to violations by a federal actor, see
Jones v. City of Jackson, 203 F.3d 875, 880 (5th Cir. 2000).
Accordingly, under Shearer’s version of the facts, she may only be
able to state a violation of her Fourth Amendment right to be free
from malicious prosecution.3
     To establish a constitutional violation for malicious
prosecution, Shearer must show that all of its common law elements
have been satisfied. See Evans v. Ball, 168 F.3d 856, 862 n.9 (5th
Cir. 1999).   Among those elements is a showing that a criminal
action commenced against her. See Kerr, 171 F.3d at 340. Under
Louisiana law, a prosecution is commenced when an indictment is
returned or a bill of information is filed. See State v. Gladden,
257 So. 2d 388, 391 (La. 1972). Here, Bowen had the charges of
theft and malfeasance referred to the district attorney, who then
presented them to the grand jury.        The grand jury, however,
returned a no true bill and did not indict her.       Consequently,
Shearer has not established that a prosecution commenced against
her, and her Fourth Amendment claim for malicious prosecution must


     2
   Shearer also vaguely asserts that Bowen’s actions constitute the
use of legal process for a wrongful purpose, which violated her due
process rights.   We also interpret this as stating a claim for
prosecution without probable cause and note that there is no
substantive due process right against such a claim. See Albright
v. Oliver, 114 S. Ct. 807, 814 (1994).
     3
   We construe Shearer’s claim of a “criminal prosecution without
probable cause” as a claim for malicious prosecution because a
prosecution that is unsupported by probable cause but does not rise
to the level of malicious prosecution is not a clearly established
constitutional violation. See Evans v. Ball, 168 F.3d 856, 862 n.9
(5th Cir. 1999).

                                  11
fail.

D.       Shearer’s Termination Did Not Deprive Her Of A Property
         Interest Without Due Process Of Law

     Of Shearer’s remaining two claims, they both concern alleged
violations of the Due Process Clause of the Fourteenth Amendment.4
In the first, she alleges that Bowen’s termination of her
employment violated procedural and substantive due process rights
because it deprived her of a property interest without due process.
Bowen counters that Shearer was provided with notice and a hearing,
a detailed explanation of the City’s evidence against her, and
ample opportunity to present her side of the story.
     Before proceeding to the heart of this matter, we must
initially ask if Shearer had a property interest in her employment.
Without a property interest, the Due Process Clause does not come
into play. Bowen does not deny that Shearer had such an interest,
and under Louisiana law, tenured or classified civil servant status
is recognized as a property right that may not be deprived without
due process of law.    See Bell v. Department of Health & Human
Resources, 483 So. 2d 945, 949-50 (La. 1985). As such, we may
proceed to whether Shearer’s termination involved a denial of due
process.
     “The requisite procedural safeguards mandated by the Due
Process Clause depend upon a balancing of the competing interests
at stake.” See Schaper v. City of Huntsville, 813 F.2d 709, 716
(5th Cir. 1987); see also Glenn v. Newman, 614 F.2d 467, 472 (5th
Cir. 1980). Due to the excessive burden that would be placed on
the government’s interest in quickly removing an unsatisfactory
employee, elaborate pre-termination proceedings are not required.
See Schaper, 813 F.2d at 716.      But the opportunity to present
reasons, in person or in writing, why a proposed action should not
be taken is fundamental to the due process requirement.         See
Cleveland Bd. of Educ. v. Loudermill, 105 S. Ct. 1487, 1495 (1985).
At the very least, a tenured employee is “entitled to oral or
written notice of the charges against [her], an explanation of the
employer’s evidence, and an opportunity to present [her] side of
the story.” Id.
     Based on Shearer’s version of the facts, we find that her
termination did not comply with procedural due process as required
under the Fourteenth Amendment.        Although a pre-termination
disciplinary hearing was conducted, Shearer was never presented
with a written explanation of the charges against her until after


     4
   While Shearer also maintains that Bowen violated her Fifth
Amendment right to due process, that amendment, as previously
noted, pertains to federal, not state, actors.

                                 12
the hearing transpired.     Indeed, two of the charges that were
ultimately pressed against Shearer were never discussed at the
hearing. A complete summary of the charges was ultimately provided
to Shearer but that was a mere two days before she was originally
required to respond. Considering the number of files that needed
to be reviewed, the constraints placed on Shearer’s accessibility
to those files, and the broad nature of the charges, we conclude
that Shearer was not afforded the opportunity to present her side
of the story and that the pre-termination procedures did not
conform to constitutional standards.
     Nevertheless, any procedural infirmity was cured by Shearer’s
ability to appeal her termination to the Board and its decision to
reinstate her with full pay and benefits. See Schaper, 813 F.2d at
716; Glenn, 614 F.2d at 472. In Schaper, a police officer brought
a § 1983 action against the city, claiming due process violations
arising out of his termination.      See Schaper, 813 F.2d at 711.
After he was terminated, he filed an appeal with the city council
as provided for in the city charter and the city’s personnel
policies.    See id. at 712.       The city council affirmed the
termination.    See id.    We concluded that the city charter’s
provision granting the right to appeal the original termination
decision to the city council facilitated a finding that there was
no procedural due process violation. See id. at 716.
     Glenn also involved a § 1983 suit brought by a police officer
who had his employment terminated. See Glenn, 614 F.2d at 468-69.
While we held that the pre-termination procedures did not conform
to minimum due process requirements, we nonetheless ruled that any
error had been cured by the police officer’s subsequent post-
termination hearing before the mayor and city council. See id. at
472. But we noted that the police officer was entitled to damages
accrued during the period between the original dismissal and the
date of his post-termination hearing and remanded the case back to
the district court for a calculation.5 See id. at 473.


  5
   In County of Monroe v. United States Dep’t of Labor, 690 F.2d
1359, the Eleventh Circuit criticized and overruled this decision
of the old Fifth Circuit as it pertained to the award of back pay
for a violation of procedural due process. Relying on Carey v.
Piphus, 98 S. Ct. 1042 (1978), and Wilson v. Taylor, 658 F.2d 1021
(5th Cir. Unit B Oct. 1981), the Eleventh Circuit concluded that to
recover more than nominal damages, those damages had to be due to
the procedural defect, and not just the resulting suspension. See
County of Monroe, 690 F.2d at 1362-63. That is, if the correct
procedures had been followed and the plaintiff would still have
been terminated, then back pay did not have to be awarded. See id.
We have yet to endorse this proposition or to overrule Glenn.

                                13
     Since Shearer was afforded an opportunity to appeal her
termination and make her case before the Board, we find that in
light of Schaper and Glenn, any procedural defect in the pre-
termination process was remedied. Furthermore, to the extent that
the Board’s reinstatement of Shearer with full pay and benefits
included back pay, we conclude that there are no other damages to
which she may be entitled.
     Similarly,   we   reject   Shearer’s  allegations   that   the
termination violated substantive due process. Although we have
previously recognized that an individual may have a substantive due
process right in continued employment, see Schaper, 813 F.2d at
717, we have also discerned a difference between those rights that
emanate from the Constitution and those that arise under state law,
such as Shearer’s property interest in her employment, see id. at
718.    In the latter case, a claim alleging deprivation of
substantive due process is often nothing more than a regurgitation
of a procedural due process claim. See id. Thus, “[w]e regard the
availability of a prompt post-termination administrative hearing as
a significant factor in rejecting [Shearer’s] substantive claim,”
id., and conclude that Bowen is immune from such a claim.

E.   The Investigation and Subsequent Termination Did Not Deprive
     Shearer Of A Liberty Interest In Her Good Reputation Without
     Due Process Of Law
     Shearer’s second due process claim, and her last overall
claim, is that Bowen’s actions created an impression and public
perception of criminal activity on the part of Shearer that harmed
her liberty interest in her good reputation in violation of due
process. She contends that Bowen had a City employee alert the
media as to her suspension for theft of public funds.
     Generally, a person’s interest in her reputation is one of a
number which a state may protect against injury by virtue of its
tort law,6 see, e.g., Paul v. Davis, 96 S. Ct. 1165-66 (1976), and
standing alone, apart from some tangible interest such as
employment, it is not a sufficient liberty interest to invoke the
procedural protections of the Due Process Clause, see id. at 1160-
61. The weight of the Supreme Court’s decisions establishes “no
constitutional doctrine converting every defamation by a public
official into a deprivation of liberty within the meaning of the
Due Process Clause of the . . . Fourteenth Amendment.” Id. at
1161.    But where the asserted liberty interest concerns an
individual’s freedom to work and earn a living and to establish a
home and position in one’s community, the Due Process Clause does


     6
   Indeed, Shearer has not established, nor even alleged, that
Louisiana extends any legal guarantee of a present enjoyment of
reputation.

                                14
come into play. See Cabrol v. Town of Youngsville, 106 F.3d 101,
107 (5th Cir. 1997). In those cases, a public employee is deprived
of a protected liberty interest without due process of law “either
if terminated for a reason which was (i) false, (ii) publicized,
and (iii) stigmatizing to his standing or reputation in his
community or if terminated for a reason that was (i) false and (ii)
had a stigmatizing effect such that (iii) he was denied other
employment opportunities as a result.” Id.
     Here, Shearer argues that Bowen’s investigatory actions and
her subsequent termination had a stigmatizing effect on her
reputation. The problem with Shearer’s claim, however, is that
while she was initially terminated, she was quickly afforded the
opportunity to appeal her termination, i.e., to provide her side of
the story and to clear her name, and was soon reinstated with full
pay and benefits. This post-termination proceeding validated her
position and vindicated her rights, thus ameliorating any possible
due process violation. See, e.g., Rosenstein v. City of Dallas,
876 F.2d 392, 395-96 (5th Cir. 1989) (disclosing charges against a
discharged employee does not create a liberty interest violation if
procedural due process, such as a post-termination opportunity to
clear one’s name, is afforded to the former employee).
Furthermore, the only evidence of publication concerns Bowen’s
supposed use of an employee to alert the media as to Shearer’s
placement on administrative leave with pay due to allegations of
theft. But at the time of this publication, Shearer had not been
terminated. Thus, there is no indication of Shearer’s termination
on a false basis having been publicized. Accordingly, we infer no
violation of a liberty interest based on Bowen’s investigatory
actions and Shearer’s subsequent termination and reinstatement, and
conclude that Shearer has failed to establish a violation of
clearly established law.

                              IV.
     For the foregoing reasons, we find that the district court

erred in denying summary judgment to Bowen on the ground of

qualified immunity and vacate the judgment of the district court

and remand for entry of judgment for Bowen on qualified immunity

grounds.




                                15